Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph P. Meara on 09/21/2020.

The application has been amended as follows: 
Claim 1 has been amended to read:
--“A process for making a foamed composition, comprising the steps of 
a. providing a liquid hair treatment composition, 
b. providing a foaming device comprising a chamber, a removable or rechargeable pressurised gas unit and a dispensing nozzle, 
c. placing the liquid hair treatment composition in the chamber of the foaming device, 
d. charging the chamber with the gas, 
e. mixing the liquid hair treatment composition with the gas, and 

wherein the liquid hair treatment composition comprises at least one conditioning ingredient and comprises less than 0.01 wt% of hair styling polymer, and 
wherein the liquid hair treatment composition is selected from a rinse-off hair conditioner, a hair mask or a leave-on conditioner composition having a viscosity of from 5,000 to 750,000 centipoise, as measured by 30°C on a Brookfield RVT using a Spindle A or B at 0.5 rpm for 60 seconds on a Helipath stand.”--
	Claims 5 and 6 have been cancelled.

	
Claim 13 has been amended to read:
	--“The process as claimed in claim 1, wherein the liquid hair treatment composition is selected from a rinse-off hair conditioner, a hair mask or a leave-on conditioner composition having a viscosity of from 50,000 to 600,000 centipoise.”--


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior arts, Grollier and Hayes, do not teach the claimed foamed hair conditioner that comprises less than 0.01 wt% hair styling polymer and having a viscosity between 5,000 and 750,000 centipoise.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 1-4 and 7-13 are allowed.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615